0




                                                                ~J~ ~ O L~~


                                                          CENTRAL


                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



    UNITED STATES OF AMERICA,                  Case No.: CR 17-782-JFW

                       Plaintiff,

              vs.                              ORDER OF DETENTION
                                               [18 U.S.C. §§ 3148(b), 3143(a)]
    CESAR MEJICANOS,


                       Defendant.

         On November 20, 2019., Defendant made his initial. appearance in this

    district following his arrest on a bench warrant issued on November 9,

    2019 for alleged violations of the terms and conditions of pretrial

    release.    Defendant was represented by David Kaloyanides, a member of

    the Indigent Defense Panel who was previously appointed. .

         The Court has reviewed the files and records in this matter, .

    including the report prepared by the U.S. Pretrial Services Agency and

    its recommendation of detention.

         The Court finds, pursuant to 18 U.S.C. § 3148(b), as follows:

         1.         Based on the factors set forth in 18 U.S.C. § 3142(g), there

    is no longer is any condition or combination of conditions of release

    that will assure that the defendant will not flee or pose a danger to

    the community or to others if allowed to remain on bail pending future



                                           1
    court proceedings.
1
         2.    The Court has taken into account the allegations of defendant's
2
    noncompliance with the conditions of pretrial release as alleged in the
3
    petition for action on conditions of pretrial release and warrant for
4
    arrest issued in this matter.

         The Court finds that, as set forth in the motion to revoke pretrial

    release,   there is   now a change in circumstances      which justifies

    reconsideration of the decision to allow Defendant to remain on release,

    to include defendant's arrest and conviction for robbery, for which.

    defendant was sentenced to six years imprisonment. The Court now finds

    that, under the current circumstances, clear and convincing evidence

    does not exist to show that the defendant is not likely to flee or pose

    a danger to the community or to others if allowed to remain on bail.

         IT THEREFORE IS ORDERED that defendant is remanded to the custody

    of the United States Marshal pending further proceedings.


    Dated: November 20, 2019




                                                          /s/
                                                      ALKA SAGAR
                                            UNITES STATES MAGISTRATE JUDGE




                                        2
